UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 10,2012 QUICKSILVER RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 001-14837 75-2756163 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 801 Cherry Street Suite 3700, Unit 19 Fort Worth, Texas 76102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817) 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On February 10, 2012, Quicksilver Production Partners LP (the “Partnership”), Quicksilver Resources Inc.’s (“Quicksilver”) wholly-owned subsidiary, filed a registration statement on Form S-1 (the “Registration Statement”) with the Securities and Exchange Commission (the “SEC”) relating to its proposed initial public offering of common units representing limited partner interests in the Partnership.The registration statement is available on the SEC’s web site at http://www.sec.gov under the Partnership’s name, “Quicksilver Production Partners LP,” but has not yet become effective. On February 10, 2012, Quicksilver issued a press release announcing the filing of the Partnership’s Registration Statement.A copy of the press release is attached as Exhibit 99.1 to this Current Report and is incorporated herein by reference. The Registration Statement includes prospective information related to a portion of Quicksilver’s Barnett Shale assets, which Quicksilver owns and currently expects to contribute to the Partnership in exchange for the net proceeds of the initial public offering and additional cash consideration.In accordance with General
